Citation Nr: 1751229	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy, including acute and subacute peripheral neuropathy and early-onset peripheral neuropathy, claimed as due to exposure to Agent Orange, or in the alternative, secondary to service-connected diabetes mellitus.


REPRESENTATION

The Veteran represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970, to include service in the Republic of Vietnam from April 1969 until May 1970.

The case comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2014, the Veteran presented sworn testimony at a Travel Board hearing before an Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's electronic claims file. 

In May 2017, the Board informed the Veteran that the Acting Veterans Law Judge who presided over the March 2014 Travel Board hearing is no longer available to participate in a decision on his appeal, and the Veteran was offered an opportunity to testify at a hearing before another Veterans Law Judge who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2016).  The Veteran subsequently indicated he did not wish to appear at another Board hearing; as such the Board will proceed with the appeal as stated.  As the original Acting Veterans Law Judge is no longer available, the undersigned Veterans Law Judge has been assigned to review this appeal.

This matter was previously before the Board in February 2016, at which time the appeal was reopened based on new and material evidence, but remanded for further evidentiary development.  Specifically, the appeal was remanded for a VA examination to assess the nature and etiology of the Veteran's peripheral neuropathy and addressing multiple theories of entitlement that were raised by the record.  An adequate VA examination was performed in April 2016, with the accompanying medical report addressing the questions raised in the Board's February 2016 remand.  The Board finds there has been substantial compliance with its past remand directives and appellate consideration may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Pursuant to the Board's February 2016 remand, the Veteran underwent a VA examination in April 2016 to assess the nature and etiology of his peripheral neuropathy.  Based on a July 1970 VA treatment note, the Veteran has alleged that his peripheral neuropathy manifested within one year following his active duty service and exposure to Agent Orange.  Following a thorough review of the electronic claims file, and an in-person interview and examination of the Veteran, the VA examiner stated "this examiner has reviewed that handwritten note with regards to him being diagnosed with contact dermatitis with bilateral hand edema, urticaria of the lateral thighs and pruritus, and there is no indication or finding of peripheral neuropathy of any kind based on that July 22, 1970 note concerning contact dermatitis."  The examiner was unable to opine on the etiology of the Veteran's peripheral neuropathy, stating that "by its very nature, idiopathic peripheral neuropathy does not have well-described or identified etiology."  The examiner did, however, note that the Veteran exhibited some risk factors, including a longstanding history of alcohol abuse and borderline diabetes which may have contributed to his peripheral neuropathy.

In June 2016, immediately following the issuance of the above referenced VA examiner's opinion, the Veteran filed a claim of entitlement to service connection for diabetes mellitus, to include as caused by Agent Orange exposure.  The RO initiated development for this claim and ordered a VA diabetes examination.  Such an examination was conducted by a contract VA examiner in August 2016.  This examiner found that the Veteran's diabetes mellitus was at least as likely as not incurred in or caused by Agent Orange exposure while serving in Vietnam.  Based on this medical opinion, the Veteran was subsequently awarded service connection for diabetes mellitus in a September 2016 rating decision, effective June 30, 2016.  

The August 2016 contract VA examiner's medical report indicated that the Veteran was not experiencing diabetic peripheral neuropathy as a complication to his diabetes mellitus.  The contract VA examiner was requested to issue a clarification as to the presence of peripheral neuropathy and whether such was secondary to the Veteran's diabetes mellitus.  

In a document entitled "VES Addendum to Provider," and dated August 22, 2016, it appears that someone from the RO contacted the contract VA examiner to resolve the following inquiry:

Since the veteran's peripheral neuropathy began in the 1970s and is documented to not be diabetic related; the VA will not accept the Diabetic Sensory DBQ as it is noted for only documenting Diabetic Peripheral Neuropathy.  If the veteran does have an aggravation of peripheral neuropathy due to Diabetes, the VA will require that there is objective evidence of nerves affected to accept a diagnosis as an aggravation.  Currently all nerves in the Diabetic Sensory DBQ are 'ALL NORMAL' with no incomplete paralysis in Section 5 Severity Part b documented.  2) If there is an aggravation with objective evidence of nerves affected, please fill out and complete the Peripheral Nerve DBQ in its entirety.  If there are no nerves affected, please indicate if the DBQ was added in error in reference to the veteran's Diabetes DBQ and the Diabetic Sensory DBQ will be removed.

The contract VA examiner responded that the disability benefits questionnaire should be removed, without adequately addressing whether the Veteran's peripheral neuropathy, if present, was secondary to his service-connected diabetes mellitus.  This examination report was not accompanied by any meaningful explanation addressing the veracity of the Veteran's contentions.  As such, the Board finds the August 2016 contract VA examiner's opinion to be inadequate for adjudication purposes.  Thus, a remand is necessary for a new VA examination.  

Finally, in an August 2017 informal hearing presentation, the Veteran's representative cited the June 2016 supplemental statement of the case finding no evidence of peripheral neuropathy in the 1970s versus the above clarification statement from the RO informing the August 2016 contract VA examiner that the Veteran's peripheral neuropathy began in the 1970s as evidence of VA's inconsistency in adjudicating this appeal.   

From review of the record, it is unclear who at the RO instructed the August 2016 contract VA examiner that the Veteran's "peripheral neuropathy began in the 1970s and is documented to not be diabetic related."  Such a finding has never been rendered by the RO or the Appeals Management Office in a rating decision, statement of the case, or supplemental statement of the case; or by the Board in any previous decision.  Accordingly, this statement from VA personnel should not have been provided to the contract examiner in conjunction with the evaluation and will be disregarded in this present adjudication.  Any resulting prejudice will be ameliorated upon remand by the new VA examination assessing the Veteran's claims of secondary service connection.    

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA treatment records from the VA Nebraska-Western Iowa Health Care System, Omaha Division, August 2016 to present, with the electronic claims file. 

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity, nature, and etiology of the Veteran's peripheral neuropathy.  The examiner is requested to review the Veteran's electronic claims file, including this REMAND, prior to the examination, and such review must be noted in the examination report.   Any necessary testing should be accomplished.  

The examiner is requested opine as to the following:

(a) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy is caused by the Veteran's service-connected diabetes mellitus.  
(b) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy is aggravated by the Veteran's service-connected diabetes mellitus.  The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

The examiner should discuss the May 2016 VA peripheral neuropathy examination that noted that the Veteran's diabetes was a risk factor for his idiopathic peripheral neuropathy.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Then, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




